DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. 2019/0044224 (hereinafter “Kim”), in view of U.S. Patent Application Pub. 2009/0128442 (hereinafter “Fujita”).

Regarding claim 1, Kim in figures 1, 3, and 5 discloses an ultra-wideband antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a first side of a printed circuit board; a ground pad (ground) formed on the first side of the printed circuit board and spaced apart from the antenna portion (See Fig. 1). 
Kim does not explicitly discloses: “and a capacitive ground structure-based matching structure coupled to the ground pad”.
However, in the same field of endeavor Fujita in figures 3-4 and 10 teaches an ultra-wideband antenna apparatus wherein a capacitive ground structure-based matching structure (passive element portion in Fig. 3B) is coupled to a ground pad (ground conductor plate 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)

Regarding claim 2, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the capacitive ground structure-based matching structure (Fig. 3B: passive element portion) comprises one or more capacitive ground structures (passive elements 21a to 21d and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)

Regarding claim 3, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive elements 21a) of two of the capacitive ground structures being coupled to the ground pad (short-circuiting elements 17). 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention in order to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 4 and 5, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and
wherein the predetermined angle is a right angle. (See Figure 3B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)

Regarding claim 6, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)


Regarding claims 8 and 9, Kim in figures 1, 3, and 5 discloses an ultra-wideband antenna apparatus wherein the antenna portion (circular disk) is a planar circular monopole antenna coupled to an antenna output via a co-planar waveguide (CPW TL); and
Figure 38 and paragraph 215 of Kim, discloses wherein the antenna apparatus has a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz.

Regarding claim 10, Kim in figures 1, 3, and 5 discloses an ultra-wideband mobile mount antenna apparatus comprising: a monopole antenna portion (Fig. 1: circular disk) formed on a first side of a printed circuit board; a ground pad (ground) formed on the first side of the printed circuit board and spaced apart from the antenna portion (see Figure 1). 
Kim does not explicitly discloses: “a capacitive ground structure-based matching structure coupled to the ground pad; and a mounting mechanism adapted to maintain the capacitive ground structure- based matching structure above a metal reflector to form a capacitance between the capacitive ground structure-based matching structure and the metal reflector.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)

Regarding claim 11, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the capacitive ground structure-based matching structure (Fig. 3B: passive element portion) comprises one or more capacitive ground structures (passive elements 21a to 21d and horizontal portions 22a to 22d), each capacitive ground structure having a first portion and a second portion (21 and 22), the first portion (21) of at least one capacitive ground structure being coupled to the ground pad (11 and/or short-circuiting elements 17a to 17d) and the second portion (22) of each of the one or more capacitive ground structures being configured to be maintained above a metal reflector (11) by a predetermined distance.


Regarding claim 12, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the capacitive ground structure-based matching structure (passive element portion) comprises four capacitive ground structures (Fig. 3b), the first portion (passive elements 21a) of two of the capacitive ground structures being coupled to the ground pad (short-circuiting elements 17). 
Fujita does not disclose “the first portion of two other capacitive ground structures being coupled to a second side of the printed circuit board, and the second portion of each capacitive ground structure being configured to be maintained above the metal reflector by the predetermined distance”.
However, Fujita in Para. 137 teaches that these capacitive ground structures can be provided at any rotated positions on a concentric circle, and they may be provided at arbitrary positions thereon
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention in order to finely adjust the ground structures according their installation positions (Fujita Para. 136). 

Regarding claims 13 and 14, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein each capacitive ground structure (21 and 22) is formed of a single conductive material that is bent at a predetermined angle to form the first and second portions; and
wherein the predetermined angle is a right angle. (See Figure 3B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim and Fujita to form the claimed invention so that the number of setting parameters determining impedance characteristics is increased so that a stable state over a wide band can be held. (Fujita Para. 139)

Regarding claim 15, Kim in view of Fujita (figures 3-4 and 10) teaches an apparatus wherein the conductive material is selected from the group consisting of aluminum, brass, copper, gold, steel, titanium, tin and stainless steel. (Fujita Para 136)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ metallic materials in each capacitive ground structures as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Figure 38 and paragraph 215 of Kim, discloses wherein the antenna apparatus has a return loss of better than 10 dB over an operating frequency range of 250 MHz to 1220 MHz.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Fujita as applied to claim 10 above, and further in view of U.S. Patent Application Pub. 20120013520, (hereinafter “Hanson”).

Regarding claim 19, Kim and Fujita are silent on disclosing wherein the reflector is a metal portion of a vehicle.
However, in the same field of endeavor, Hanson in figures 2A - 2L teaches an ultra-wideband antenna apparatus wherein the reflector (circular ground plane 32 and surface below the ground plane) is a metal portion of a vehicle (see para 5).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kim, Fujita and Hanson to form the claimed invention because it is well known that a reflector configuration can vary, and any available conducting surface may serve as a reflector, to include metal surfaces of an automobile (Hanson Para. 5) 


Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
For example, the prior art of record does not teach or suggest: “the housing comprising a first housing portion covering the antenna portion, ground pad and capacitive ground structure-based matching structure, and the housing having a base portion adapted to couple the first housing portion to the metal reflector such that the second portion of each of the one or more capacitive ground structures is maintained above the metal reflector by the predetermined distance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845